Case: 14-154    Document: 25     Page: 1    Filed: 11/25/2014




           NOTE: This order is nonprecedential.


   United States Court of Appeals
       for the Federal Circuit
                  ______________________

    IN RE CASHMAN EQUIPMENT COMPANY,
      CATERPILLAR GLOBAL MINING, LLC,
      CATERPILLAR INC., RAPTOR MINING
   PRODUCTS (USA), INC., AND RAPTOR MINING
               PRODUCTS, INC.,
                   Petitioners.
             ______________________

                         2014-154
                  ______________________

    On Petition for Writ of Mandamus to the United
States District Court for the Central District of Illinois in
No. 1:13-cv-1409, Judge Sara Darrow.
                 ______________________

                      ON PETITION
                  ______________________

    Before NEWMAN, DYK, and HUGHES, Circuit Judges.
DYK, Circuit Judge.
                        ORDER
     Petitioners Cashman Equipment Company, Caterpil-
lar Inc. et al., and Raptor Mining Products (USA), Inc. et
al., defendants in the underlying patent infringement
action, seek a writ of mandamus directing the United
States District Court for the Central District of Illinois to
reverse its order re-transferring the case to the United
Case: 14-154    Document: 25      Page: 2    Filed: 11/25/2014



2                       IN RE CASHMAN EQUIPMENT COMPANY




States District Court for the District of Nevada. Re-
spondents ESCO Corp. and ESCO Canada, which brought
suit against petitioners initially in the District of Nevada,
oppose the petition.
    ESCO Corp. and ESCO Canada design, manufacture,
and sell mining, infrastructure, and industrial parts and
tools. Caterpillar Global Mining, LLC and Illinois-based
Caterpillar, Inc. manufacture, among other things, heavy
equipment for use in construction and mining. Raptor is
a supplier of Caterpillar. Cashman, a Nevada corpora-
tion, sells Caterpillar products in Nevada and California.
    Caterpillar filed suit in the Central District of Illinois,
seeking a declaration that its locking system product did
not infringe three of ESCO’s patents. ESCO then filed an
infringement action in the District of Nevada. In addition
to naming Caterpillar as a defendant, ESCO joined ESCO
Canada as a plaintiff, which in turn, claimed infringe-
ment of one of its own patents. ESCO also named Raptor
and Cashman as defendants. The actions were consoli-
dated, and the Nevada court transferred to Illinois.
     In its transfer order here on review, the Central Dis-
trict of Illinois held that, because it would have lacked
personal jurisdiction over Cashman at the time ESCO
filed its complaint, the District of Nevada had erred in
concluding that ESCO’s action was one that “might have
been brought” in the Central District of Illinois under 28
U.S.C. § 1404(a). In so doing, the court determined that it
was unable to find Cashman had continuous and system-
atic contacts with Illinois to warrant general jurisdiction.
    The court further concluded that it lacked specific ju-
risdiction over Cashman.      The court explained that
Cashman had only sold the accused products in Nevada
and California. The court recognized that Cashman had
been accused of procuring the accused products from
Caterpillar’s warehouses and offices in Illinois. But it
found that was insufficient to establish jurisdiction be-
Case: 14-154    Document: 25     Page: 3    Filed: 11/25/2014



 IN RE CASHMAN EQUIPMENT COMPANY                          3



cause such purchase was not the reason Cashman was
subjected to claims of infringement.
     Because transferring the case back to Nevada was the
only way to adjudicate the related consolidated cases
together, the court granted respondents’ motion. Before
this court, petitioners argue that the Illinois court in fact
has jurisdiction over Cashman and therefore erred in
failing to consider its allegations of forum shopping and
whether the Central District of Illinois would be more
convenient to try the consolidated cases.
    The remedy of mandamus is available only in ex-
traordinary situations to correct a clear abuse of discre-
tion or usurpation of judicial power. In re Calmar, Inc.,
854 F.2d 461, 464 (Fed. Cir. 1988). That standard is an
exacting one, requiring the petitioner to establish that the
district court’s decision was so clearly incorrect that it
amounted to a patently erroneous result. See In re
Vistaprint Ltd., 628 F.3d 1342, 1347 (Fed. Cir. 2010). No
such abuse occurred in this case.
    To begin with, we agree that the consent of petitioners
alone was insufficient to justify the Nevada court’s initial
transfer of the cases to Illinois. Indeed, the Supreme
Court has made clear that “the power of a District Court
under § 1404(a) to transfer . . . [does not] depend not upon
the wish or waiver of the defendant but, rather, upon
whether the transferee district was one in which the
action ‘might have been brought’ by the plaintiff.” Hoff-
man v. Blaski, 363 U.S. 335, 343-44 (1960).
     Likewise, we agree with the district court that peti-
tioners have not shown that this case falls within the
exception that allows for transfer “to any district or
division to which all parties have consented.” § 1404(a).
Though Caterpillar, Cashman, and Raptor may have
consented to jurisdiction in Illinois, the ESCO plaintiffs,
who moved for the transfer to Nevada and opposed trans-
fer from Nevada to Illinois, have not.
Case: 14-154    Document: 25     Page: 4    Filed: 11/25/2014



4                      IN RE CASHMAN EQUIPMENT COMPANY




     The district court, moreover, did not clearly err in
concluding that petitioners have not established general
jurisdiction over Cashman in the Illinois court. The
activity that petitioners identified for establishing general
jurisdiction in Illinois—communicating with Caterpillar
employees, purchasing equipment from Caterpillar in
Illinois, and occasionally sending employees for training
and dealer meetings in Illinois—was deemed insufficient
by the Supreme Court in Helicopteros Nacionales de
Colombia, S.A. v. Hall, 466 U.S. 408, 416-18 (1984).
    The district court further concluded that the claims
against Cashman did not “‘aris[e] out of’ and ‘relat[e] to’
the defendant’s alleged manufacturing, using, or selling of
the claimed invention” in Illinois. Avocent Huntsville
Corp. v. Aten Int’l Co., Ltd., 552 F.3d 1324, 1332 (Fed. Cir.
2008). It may well be that the district court was correct in
distinguishing, for purposes of specific jurisdiction, be-
tween selling in Illinois and procuring the accused prod-
ucts in Illinois for sale elsewhere. We need not decide,
and express no view, on that conclusion, for we are satis-
fied that the court’s conclusion, at a minimum, was not a
clear abuse of discretion or usurpation of power.
     Petitioners make much out of the fact that Caterpillar
filed its action in the Central District of Illinois before
ESCO and that its contacts in that district make it per-
haps more convenient for trial. But because they did not
satisfy the threshold question in a transfer decision of
whether the case “might have been brought” in Illinois,
the district court did not abuse its discretion in failing to
address those arguments. We therefore deny their peti-
tion.
    Accordingly,
    IT IS ORDERED THAT:
    The petition for writ of mandamus is denied.
Case: 14-154   Document: 25   Page: 5     Filed: 11/25/2014



 IN RE CASHMAN EQUIPMENT COMPANY                           5




                                FOR THE COURT

                                   /s/ Daniel E. O’Toole
                                   Daniel E. O’Toole
                                   Clerk of Court
s24